Citation Nr: 18100285
Decision Date: 04/04/18	Archive Date: 04/04/18

DOCKET NO. 12-16 648
DATE:	April 4, 2018
ISSUES DECIDED:	2	ISSUES REMANDED:	1
 
ORDER
Before January 18, 2017, entitlement to a rating in excess of 10 percent for right knee loss of flexion, a compensable rating for loss of right knee extension, and a compensable rating for right knee instability are denied.
Since January 18, 2017, a compensable rating for loss of knee flexion, a rating in excess of 10 percent for loss of right knee extension, and a rating in excess of 10 percent for right knee instability are denied.  
FINDINGS OF FACT
1. For the period before January 18, 2017, the Veterans right knee disability is manifested by motion pain, normal extension and stability, and limitation of knee flexion, to at worst, 0- 120 degrees. 
2.  For the period after January 18, 2017, the Veterans right knee disability is manifested by motion pain, slight instability, and limitation of knee extension to, at worst, 50-0 degrees. 
CONCLUSIONS OF LAW
1. Before January 18, 2017, the criteria for an initial entitlement to a rating in excess of 10 percent for the Veterans right knee loss of flexion and a compensable rating for loss of right knee extension and right knee instability have not been satisfied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71, Diagnostic Codes 5257-5261 (2017).
2. After January 18, 2017, the criteria for an initial entitlement to a rating in excess of 10 percent each for the Veterans right knee loss of extension and right knee instability, and a compensable rating for loss of right knee loss of flexion have not been satisfied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71, Diagnostic Code 5257- 5261 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from October 1976 to July 1980.
This matter is before the Board of Veterans Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).
In August 2015, the Veteran did not appear at a hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).
In June 2015 and May 2017, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Boards remand directives.  Stegall v. West, 11  Vet. App. 268, 271 (1998).
 
1. Entitlement to a rating in excess of 10 percent for right knee disabilities
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).
Separate ratings can be assigned for knee disabilities when none of the symptomatology overlaps and the separate rating is based on additional disabling symptomatology; this includes separate ratings based on limitation of flexion (Diagnostic Code 5260), limitation of extension (Diagnostic Code 5261), lateral instability or recurrent subluxation (Diagnostic Code 5257), and meniscal conditions (Diagnostic Codes 5258, 5259).  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,603 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998); VAOPGCPREC 9-2004; 69 Fed. Reg. 59,988 (2004); Lyles v. Shulkin, 29 Vet. App. 107 (2017).  
The Veterans knee disability was originally rated at 10 percent under Diagnostic Code 5260 for decreased flexion for right knee chondromalacia with degenerative changes (right knee flexion).  This rating remained in effect until an August 2017 rating decision which reduced the rating for right knee flexion disability to a noncompensable (0 percent) rating, but awarded 10 percent for limitation of extension and pain of the right knee (right knee extension) and 10 percent for right knee instability.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  (The same rating decision also awarded service connection for scars resulting from the right knee disabilities).
The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of flexion warrants 10, 20, and 30 percent ratings when limitation is to 45 degrees, 30 degrees, and 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension warrants 10, 20, 30, 40, and 50 percent ratings when limitation is to 10 degrees, 15 degrees, 20 degrees, 30 degrees, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  A 10 percent rating can also be assigned for the knee joint if there is painful motion without compensable limitation of motion.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the applicability of 38 C.F.R. § 4.59 is not limited to arthritis claims).  
Recurrent subluxation and lateral instability of the knee warrants a 10, 20, or 30 percent rating if slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Ratings can be assigned when the knee disability affects the meniscus.  Specifically, a 20 percent rating is warranted when there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  A 10 percent rating is warranted when there has been removal of semilunar cartilage (e.g., meniscectomy) and current residual symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  
Ratings can also be assigned for impairment of the tibia or fibula, genu recurvatum, or ankylosis of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  DORLANDS ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  In this case the evidence does not reflect and the Veteran does not allege that he has tibia or fibula impairment, genu recurvatum, or ankylosis.  As such, those diagnostic codes are not for application.  
Range of motion testing was performed during VA examinations in October 2011, May 2012, and June 2015, and was at worst, 120 degrees of flexion and 0 degrees of extension.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiner, to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  The report does not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veterans lay statements.  Although the Veteran has essentially stated that he has reduced motion in his knee, he has not described a range of motion less than that found on examination.  During the October 2011 examination, he did report flare-ups but without functional limitation or any limitation of motion of the joint.  Likewise, at the May 2012 examination, he stated that flare-ups consisted of an inability to stoop, kneel, crawl, or stand on a ladder.  Finally, in the June 2015 VA examination, the Veteran did not report any flare-ups.  
The Veterans statements do not show the requisite limitation of motion necessary for a higher or separate rating.  Treatment records do not show greater limitation of motion than the examination findings.  Absent indication by the Veteran or other evidence suggesting additional limitation of motion during flare-up or after repetitive use over time there is no reason to suspect range of motion is limited any more than reflected during examination and additional inquiry in this regard is unnecessary.  Given the above, a higher or separate rating is not warranted based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261.  
The Veteran has reported experiencing instability of his knee; however, the only joint stability testing of record was at the VA examinations and showed no instability.  Although the Veteran may experience a feeling that his knee may give way or is unstable, the medical findings regarding instability, dislocation, and subluxation are more probative as to the actual presence of these conditions.  Notably, there are specific medical tests that are designed to reveal instability and laxity of the joints.  These tests were administered by the medical professionals in this case and revealed no instability or laxity.  Hence, the evidence is against a separate rating for the knee under Diagnostic Code 5257.  38 C.F.R. § 4.71a.
The medical evidence suggests the Veteran had surgery to repair a meniscus in the right knee.  However, the only residual symptom reported by the Veteran is knee pain, which he states he has had since separation.  This symptom is already accounted for in the rating under Diagnostic Code 5260.  To award the Veteran an additional rating under Diagnostic Code 5259 for symptomatic residual of knee pain of meniscus surgery would be duplicative of the award under Diagnostic Code 5260 and violates the prohibition against pyramiding.  38 C.F.R. § 4.14 (evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided).  There also is no evidence of additional evidence of locking or effusion in the right knee to warrant an award under Diagnostic Code 5258.
In sum, for the period before January 18, 2017, the Veterans right knee flexion disability does not warrant a rating higher than 10 percent, and the evidence does not demonstrate a separate rating for loss of right knee extension, right knee instability, or any other Diagnostic Code for knee disabilities.
In a VA examination dated January 18, 2017, range of motion testing was performed with 120 degrees of flexion and 0 degrees of extension.  Repeated use over time shows pain and decreased extension of 90 to 0 degrees.  Flare-ups cause pain, weakness, and decreased range of motion of 50 to 0 degrees.  Although the Veteran reported a history of moderate lateral instability of the right knee, the examination demonstrated only a +1 medial instability with normal lateral, anterior, and posterior stability.  
The report does not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a compensable rating for flexion or a higher rating for extension during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of recordto include the Veterans lay statements.  Although the Veteran has essentially stated that he has reduced motion in his knee, he has not described a range of motion less than that found on examination.  During the January 2017 examination he reported flare-ups, but described the flare-ups as consisting of increased pain causing an inability to kneel, squat, or put increase pressure on the knee.  The Veterans statements do not show the requisite limitation of motion necessary for a higher flexion or extension rating.  Treatment records do not show greater limitation of motion than the examination findings.  Absent indication by the Veteran or other evidence suggesting additional limitation of motion during flare-up or after repetitive use over time, there is no reason to suspect range of motion is limited any more than reflected during examination and additional inquiry in this regard is unnecessary.  Given the above, a higher rating is not warranted based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261.  
The Veteran has reported experiencing moderate instability of his knee; however, the only joint stability testing of record was at the VA examinations and showed only slight medial instability.  Although the Veteran may experience a feeling that his knee may give way or is unstable, the medical findings regarding instability, dislocation, and subluxation are more probative than the Veterans perceived level of instability.  Notably, there are specific medical tests that are designed to reveal instability and laxity of the joints.  These tests were administered by the medical professionals in this case and revealed no greater degree of instability or laxity.  Hence, the evidence is against a higher rating for the knee under Diagnostic Code 5257.  38 C.F.R. § 4.71a.
Again, the Veteran has a history of a meniscus tear with surgical repair, but all the symptoms he has reportedincluding pain, limitation of motion, and slight instability are already incorporated into other ratings.  The medical evidence does not support finding any separate symptoms caused by the right knee meniscus and a separate rating cannot be awarded without violating the rule against pyramiding.  38 C.F.R. § 4.14.  In a similar manner, although the Veterans pain had been compensated before January 2017 under Diagnostic Code 5260 (limitation of flexion), see 38 C.F.R. § 4.59, the Veterans pain is now included in the rating for loss of extension under Diagnostic Code 5261.  The Veterans limitation of flexion does not warrant a compensable rating under Diagnostic Code 5260 and to continue the 10 percent rating to acknowledge pain would also be awarding the same symptom under two disabilities, violating the rule against pyramiding.  
In sum, for the period after January 18, 2017, the Veterans extension knee disability or instability disability does not warrant a rating higher than 10 percent for each limitation of right knee extension and instability, and the evidence does not demonstrate a compensable rating for loss of knee flexion, or a separate rating under any other Diagnostic Code for knee disabilities.
 
REMANDED ISSUE
Entitlement to TDIU is remanded for additional development.  In August 2017, the RO issued a supplemental statement of the case (SSOC), which appears to be the latest SSOC of record.  
Appellants such as the Veteran are entitled to a review of claims denied by VA. 38 U.S.C. § 7104(a).  This review is performed by the Board and must be based on the entire record and upon consideration of all evidence and material of record.  Id.  Simply put, appellants are entitled to a second look at all evidence and decisions made by VA.  There are limited exceptions to this general principle.  For example, appellants can waive review of evidence by the RO and allow the Board to issue a decision based in part on evidence that has not been reviewed by the RO.  See 38 C.F.R. § 20.1304.  This provision, however, applies only to evidence that has been submitted by the appellant or his or her representative.  It does not apply to evidence added to the file by VA.  
In this case, additional evidence was added to the file by VA since the last SSOC.  Notably, the Veterans VA Vocational Rehabilitation records were added to his file in January 2018.  Thus, remand is required so that this new evidence can be reviewed in the first instance by the RO.
 
The matters are REMANDED for the following action:
Readjudicate the claim for TDIU.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.
 
 
 
H.M. WALKER
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Russell Veldenz, Counsel 

